Citation Nr: 1454240	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  14-29 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to an effective date earlier than January 23, 2008 for the grant of service connection for Meniere's disease, to include on the basis of clear and unmistakable error (CUE) in a February 1995 rating decision. 

(The issue of whether there was clear and unmistakable error in a March 12 1999
Board decision that denied service connection for a heart disability is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran completed a career in the Air Force, serving on active duty from July 1974 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for Meniere's disease, effective January 23, 2008, and from a July 2014 rating decision, which determined that CUE was not committed in a February 1995 rating decision.  

The Veteran and his wife testified at a hearing before the undersigned in March 2013, and at a hearing before a Decision Review Officer (DRO) in May 2009.  Transcripts of both hearings are of record.  The Veteran had also requested to testify at a DRO hearing concerning the issue of whether CUE was committed in the February 1995 rating decision, but subsequently withdrew this request in correspondence received in August 2014.  

The Board remanded this case in May 2014.  It now returns for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. The Veteran submitted a service connection claim for Meniere's Syndrome on January 23, 2008, which states that this condition is related to symptoms of fullness in the ears, loss of hearing, dizziness, tinnitus, and headaches during and ever since active service. 

2. The service treatment records do not reflect diagnoses of Meniere's disease, and the post-service evidence of record, including the VA and private treatment records, do not reflect diagnoses of Meniere's disease until January 2008.

3. A January 2008 VA treatment record reflects a diagnosis of Meniere's disease based on symptoms of intermittent vertigo with occasional nausea, tinnitus, aural fullness, and dizziness since the early 1990's with episodes of feeling "drunk, weak, and unstable."

4. The Veteran submitted service connection claims for residuals of a perforated right ear drum, headaches due to exposure to jet fuel, and hearing loss in August 1994. 

5. Service connection for bilateral otitis media with perforation of tympanic membrane and tinnitus was granted effective August 1, 1994 in a February 1995 rating decision; service connection for hearing loss and headaches was denied in this decision. 

6. Service connection for headaches was denied in an October 1997 Board decision. 

7. Entitlement to a compensable rating for bilateral otitis media with perforation of tympanic membrane and tinnitus was denied in an unappealed June 1997 rating decision. 

8. Service connection for bilateral hearing loss was granted in an unappealed November 2007 rating decision effective May 7, 2007, the date of the Veteran's claim for hearing loss. 

9. Entitlement to a compensable rating for bilateral otitis media with perforation of tympanic membrane, status post right myringoplasty, was denied in an unappealed August 2007 rating decision.

10. Service connection for Meniere's disease was granted in the December 2008 rating decision with an effective date of January 23, 2008, the date of the Veteran's claim for service connection for this disorder. 


CONCLUSIONS OF LAW

1. Clear and unmistakable error was not committed in the February 1995 rating decision by not granting service connection for Meniere's disease.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2014). 

2. Entitlement to an effective date earlier than January 23, 2008 for the grant of service connection for Meniere's disease is not established.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.151, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist in developing a claim for benefits.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Because the issue of entitlement to an earlier effective date of service connection stems from a granted claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a March 2008 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this issue in December 2008.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain in connection with this issue.  

Because the issue of entitlement to an earlier effective date turns on the application of law rather than the weighing of facts that are in dispute, further notice or assistance is not warranted.  See 38 C.F.R. § 3.159(d); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA does not apply when the law rather than the evidence is dispositive).

With regard to whether CUE was committed in the February 1995 rating decision, the VCAA does not apply, as a motion to reverse or revise a final decision on the basis of CUE is not a claim for benefits, but is rather a collateral attack on that decision.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001) (holding that the VCAA does not apply to motions to revise or reverse a decision based on CUE); see also Mason, 16 Vet. App. at 132. 

Accordingly, no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Procedural Due Process

The Veteran and his spouse testified at a March 2013 hearing before the undersigned, and at a hearing before a DRO in May 2009.  Under 38 C.F.R. § 3.103(c)(2) (2014), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At both hearings, the Veteran and his spouse had an opportunity to provide testimony in support of the contention that an earlier effective date of service connection is warranted, facilitated by questioning from the hearing officer and the representative of record.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence exists that might provide additional support for entitlement to an earlier effective date.  In light of the hearing record, and as entitlement to an earlier effective date turns wholly on the application of law rather than on the weighing of facts that are in dispute, no prejudicial error was committed in discharging the hearing officer's duties under 38 C.F.R. § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410. 


III. Analysis

The Veteran contends that symptoms he had in service, including fullness of the ears, headaches, tinnitus, dizziness, and hearing loss were signs of Meniere's disease, and therefore that service connection should have been granted for this disorder in the February 1995 rating decision based on his August 1994 application for service connection, which included claims for residuals of a perforated right ear drum, headaches due to exposure to jet fuel, and hearing loss.  He further argues that an effective date of service connection earlier than January 2008 is warranted based on the fact that symptoms of Meniere's disease first manifested in active service.  For the following reasons, the Board finds that entitlement to an earlier effective date, including on the basis of CUE in the February 1995 rating decision, is not established. 

The Veteran submitted service connection claims in August 1994 for residuals of a perforated right ear drum, headaches due to exposure to jet fuel, and hearing loss, among other claims.  Service connection for bilateral otitis media with perforation of tympanic membrane and tinnitus was granted effective August 1, 1994 in a February 1995 rating decision.  Service connection for hearing loss and headaches was denied in this decision.  He was notified of the February 1995 decision and his appellate rights in a March 1995 letter.  See 38 C.F.R. § 19.25 (2014).  He did appeal the grant of service connection for otitis media with perforation of tympanic membrane and tinnitus with respect to the initial evaluation assigned, or the denial of service connection for hearing loss.  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2013) (setting forth requirements and timeframe for submitting a NOD).  Moreover, new and material evidence was not submitted within one year of the date of mailing of the decision with respect to these issues.  See 38 C.F.R. § 3.156(b) (2014); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Consequently, the February 1995 rating decision became final with respect to these issues.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).  

The Veteran appealed the denial of service connection for headaches, and this claim was denied by the Board in an October 1997 decision, which is final.  38 U.S.C.A. §§ 511, 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

Entitlement to a compensable rating for bilateral otitis media with perforation of tympanic membrane and tinnitus was subsequently denied in June 1997 and August 2007 rating decisions.  Service connection for bilateral hearing loss was granted in November 2007 rating decision effective May 7, 2007, the date of the Veteran's new claim for hearing loss.  The Veteran was properly notified of each decision and his appellate rights in correspondence sent to him in June 1997, August 2007, and November 2007.  See 38 C.F.R. § 19.25.  The Veteran did not appeal these decisions.  Consequently, they became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran submitted a service connection claim for Meniere's syndrome on January 23, 2008.  In support of this claim, he stated that this condition is related to symptoms of fullness in the ears, loss of hearing, dizziness, tinnitus, and headaches during and ever since active service.  

A January 2008 VA treatment record documents the first diagnosis of Meniere's disease based on symptoms of intermittent vertigo with occasional nausea, tinnitus, aural fullness, and dizziness since the early 1990's with episodes of feeling "drunk, weak, and unstable."  The Veteran does not assert that a diagnosis of Meniere's disease was provided prior to this date. 

In a September 2008 letter, a private ear nose and throat (ENT) specialist, J. Beach, MD, stated that the Veteran was diagnosed earlier that year with Meniere's disease after a history of episodic vertigo.  The physician noted that the Veteran had an acute episode in January that lasted several days and was accompanied by nausea, vomiting, and the room spinning.  The physician also noted that over the last fifteen years the Veteran reportedly had episodic vertigo three to four times per week.  According to this letter, the Veteran stated that he had undergone electronystagmography (ENG) testing, and that the diagnosis of Meniere's disease was made after this test.  The physician stated that he reviewed the Veteran's service treatment records (STR's) and noted that the Veteran reported right-sided ear fullness in February 1993.  Dr. Beach stated that this was the "first complaint that would resemble any Meniere's disease [sic]."  The physician also noted the Veteran's history of a tympanic membrane perforation and repair.  The physician concluded that the Veteran did have signs and symptoms consistent with Meniere's disease.  The physician further stated that while he did not think he could "absolutely ascertain that [the Veteran] had Meniere's disease in the early 1990's, he did show some initial complaints at that time."  Specifically, the Veteran reported right ear fullness in 1993, which is one of the symptoms of Meniere's disease, according to the physician.  He stated that while it was "difficult to determine whether [the Veteran] did have Meniere's disease at that time," the physician believed there was a "better than 50% chance of his symptoms presenting at that point," and that he "did progress on to having signs and symptoms of Meniere's disease."  

In an April 2008 VA examination report, the examiner opined that the Veteran's tinnitus and vertigo were most likely caused by or a result of Meniere's disease, which was "not a result of bilateral otitis media or perforated right tympanic membrane."  The examiner stated that "chronic otitis and tympanic membrane perforations have not been shown to result in Meniere's syndrome.  

In a November 2008 addendum to the April 2008 opinion, the examiner noted that the Veteran's wife had called and stated that the Veteran had been experiencing aural fullness and dizziness since the 1980's, and that he was treated for otitis media numerous times "without having true otitis media."  The examiner wrote that in correction of the previous opinion, the Veteran most likely had Meniere's disease, and that since he was experiencing these symptoms prior to the tympanic membrane perforation, an inner ear concussion could not alone be the "reason for his current state."  The examiner observed that there was "no known etiology for Meniere's disease."  However, the examiner stated that the Veteran had a delay in treatment due to his time in the military, and this was complicated by the fact that he did experience a traumatic tympanic membrane perforation which resulted in ear infections requiring medical treatment and ultimately surgical treatment to repair the perforation during active service.  

In another VA opinion dated in November 2008, the examiner stated that the Veteran's Meniere's disease was at least as likely as not caused by or the result of a traumatic right tympanic membrane perforation during active service requiring paper patch myringoplasty, and also by numerous episodes of otitis externa and otitis media treated with antibiotics.  The examiner explained that the Veteran's complaints of aural fullness, fluctuating hearing loss, vertigo, and tinnitus may have resulted from barotrauma and consequent ear concussion due to a diving injury in active service, but may also be from Meniere's disease. 

The Veteran also submitted a summary of an article from a medical journal concluding that mastoid cells "are dysplasia" in patients with Meniere's disease, and "may be one of the fundamental pathological anatomy" [sic] for this disease.  The summary further states that the "long-term ventilation and draining disorder and recurrent inflammation attack may play an important role in occurrence, development, and prognosis of [Meniere's disease]."  As the Veteran has pointed out, the STR's include a May 1993 computerized axial tomography (CT) scan of the temporal bones which yielded findings of probable mastoid air cell disease on the right, with no evidence of cholesteatoma.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  

Thus, once a previous decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  The only exceptions to this rule is when a later grant of service connection is based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156(c), and when the decision is revised or reversed on the basis of clear and unmistakable error (CUE).  As the grant of service connection for the Veteran's Meniere's disease was not based on newly obtained service department records, the only basis for an effective date prior to January 23, 2008 would be a determination that a claim for this disorder was previously submitted but not yet adjudicated, and/or that there was CUE in the February 1995 rating decision in not granting service connection for Meniere's disease.  The Board will address each in turn. 

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  See Fugo, 6 Vet. App. at 44.  

There is a three-part test to determine whether a prior decision was based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The "Secretary's failure to adjudicate a reasonably raised claim can be the basis of a CUE motion as to a final decision of the Secretary where the issue was relevant to a decision actually made."  Ingram. v. Nicholson, 21 Vet. App. 232, 254-55 (2007).  Otherwise, if this were merely an instance of failing to adjudicate a reasonably raised claim, then, assuming this claim were raised in August 1994 or some other time before January 23, 2008, the only issue would be the date of claim or the date entitlement arose, as opposed to whether CUE was committed in the February 1995 rating decision.  See id. at 243; see also 38 C.F.R. § 3.400.  The Board will address the issue of the date of claim below.  For the purposes of the CUE determination, the only inquiry is whether in adjudicating claims for hearing loss and residuals of a perforated ear drum, and in granting service connection for such residuals as well as for otitis media with tinnitus, the RO committed CUE either by not characterizing these conditions as Meniere's disease and rating them accordingly, or by not granting service connection for Meniere's disease as a separate disorder which perhaps shared some symptoms with these other conditions, as noted by the November 2008 VA examiner, but warranted service connection in its own right.  As determining the issue of CUE will also help frame the issue of the date of claim, it will be addressed first. 

The Board finds that no error of fact or law was committed in the February 1995 rating decision.  The evidence of record at the time did not include a diagnosis of Meniere's disease and the Veteran had not submitted a claim for this disorder.  Rather, the service treatment records only showed repeated diagnoses of otitis media and a perforated right ear drum, which was surgically repaired, and the post-service evidence at the time, including the VA examination reports, likewise made no mention of Meniere's disease or a similar disorder.  The fact that symptoms at the time may have supported a later diagnosis of Meniere's disease cannot be the basis of a finding of CUE, since this determination must be based on the evidence of record at the time of the decision.  See id.; cf. 38 C.F.R. § 20.1403(d) (2014) (providing, in relevant part, that with respect to Board decisions, a finding of CUE cannot be based on a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision). 
 
Indeed, in the September 2008 letter, the ENT specialist, Dr. Beach, stated that it was difficult to determine whether there were symptoms of Meniere's disease during service, and that the only symptom that could be linked to Meniere's disease was fullness in the ear.  This finding is similar to the observations in the November 2008 VA supplemental opinion, namely that the Veteran's complaints of aural fullness, fluctuating hearing loss, vertigo, and tinnitus may have resulted from barotrauma and consequent ear concussion due to a diving injury in active service, but may also have been symptoms of Meniere's disease.  In other words, both discussions show that even after the diagnosis of Meniere's disease it has been difficult to discern whether the Veteran's in-service symptoms were manifestations of this disorder at the time.  The Board also notes in this regard that the STR's generally do not reflect complaints of dizziness or vertigo, symptoms which later supported the diagnosis of Meniere's in January 2008, and the Veteran did not claim service connection for such symptoms.  

The RO also considered the May 1993 CT scan, as mentioned in its decision, noting that it showed no evidence of cholesteatotoma.  While the RO did not mention the diagnosis of mastoid air cell disease in this report, this diagnosis was not repeated in subsequent STR's, or in a November 1994 ear disease VA examination report.  
Moreover, the Veteran did not submit a claim for mastoid air cell disease, and there was no evidence at the time that this diagnosis was related to Meniere's disease.  Indeed, even now, there has been no mention by treating physicians or examiners of mastoid air cell disease in connection with the Veteran's Meniere's disease, and a November 1994 VA ear examination report states that the Veteran's mastoids were found to be normal on examination.  Thus, there was no error of fact or law in not granting service connection for Meniere's disease on the basis of a one-time diagnosis of mastoid air cell disease in service, even if the latter was a precursor of, or predisposed the Veteran to, the development of Meniere's disease. 

In the November 1994 VA examination report, the examiner only provided diagnoses of status post tympanoplasty and subjective tinnitus, noting that the mastoids were normal on palpation and that there was no evidence of any active air disease or infectious process.  The examiner also noted that the Veteran's balance and vestibular function appeared normal.  

Accordingly, as there was no evidence of Meniere's disease at the time of the February 1995 rating decision, either by way of a claim or statement of the Veteran or a treatment record or examination report providing this diagnosis, CUE was not committed in this decision by not granting service connection for Meniere's disease.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a); see also, generally, 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)).  

The Board next turns to the issue of whether an earlier effective date is warranted based on the date of claim.  A claim is defined as any communication or action indicating an intent to apply for one or more benefits under VA law.  See 38 C.F.R. § 3.155 (2013); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  The mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  

The scope of a claim may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  A claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  "[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  VA law recognizes that the diagnosis of a disease is not the sine qua non for establishing its existence or onset date, and that its presence may be shown well before the actual diagnosis by competent evidence of signs and symptoms of the disease.  See, e.g. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(d) (2014) (providing that service connection may be granted for any disease diagnosed after discharge when the evidence shows that it was incurred in service).  

As noted above, the Veteran submitted service connection claims for headaches, residuals of a perforated right ear drum, and hearing loss in August 1994.  None of these claims can reasonably construed as a claim for Meniere's disease, as there was no diagnosis of such at the time, and the Veteran did not assert that he had this disorder or a similar disorder apart from the specifically claimed disabilities.  If some of the symptoms associated with the claims, such as symptoms thought by treating clinicians to be related to otitis media or residuals of ear drum perforation, including fullness of the ear, also supported the later diagnosis of Meniere's disease years later, this is not alone sufficient to establish the date of claim, whose scope must be limited by the claimant's statements and the evidence of record at the time the claim was pending.  See Clemons, 23 Vet. App. at 5.  

Moreover, to the extent the Veteran was claiming disabilities or symptoms at the time that were in fact manifestations of Meniere's disease, they were the subject of prior final decisions.  Specifically, the claims related to the Veteran's ears, namely hearing loss and residuals of tympanic membrane perforation (and granted as otitis media with tinnitus), were the subject of prior final rating decisions dated in February 1995, June 1997, November 2007, and August 2007, as discussed above.  Service connection for headaches was denied in the Board's October 1997 decision.  Thus, even if some of the symptoms the Veteran claimed could later be attributed to Meniere's disease, the fact that they were either denied in final decisions, or granted based on the diagnoses of record at the time-i.e. otitis media with tinnitus and residuals of an ear drum perforation-means that there was no pending service connection claim for Meniere's disease prior to January 1998.  

As noted above, once a previous decision has become final, the earliest effective date of service connection is the date of the petition to reopen rather than the date of the initial claim.  See U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  Thus, even assuming the previously claimed conditions or symptoms were related to Meniere's disease, because they were the subject of prior final decisions, there was no pending unadjudicated claim.  

A final potential issue is whether the August 1994 claim for nausea and headaches based on exposure to jet fuel somehow remained pending and, if so, whether this could be reasonably construed as a claim for Meniere's disease, or whether there was some other pending claim for an as-yet unidentified disorder that could be so construed.  For the following reasons, the Board finds that the claim for nausea was implicitly denied or, in the alternative, that any such claim did not equate to a claim for Meniere's disease.  The Board also finds that there are no pending unadjudicated claims for any other symptoms or previously unidentified disorders that may be manifestations of Meniere's disease. 

As already noted, service connection for headaches was denied in the Board's October 1997 decision.  Although neither this decision nor the February 1995 rating decision specifically mentioned nausea, the Board finds it was implicitly denied in the denial of headaches.  

When a rating decision "discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not 'specifically' deny that claim."  Ingram, 21 Vet. App. at 255.  Thus, "the implicit denial rule is, at bottom, a notice provision."  Adams v. Shinseki, 568 F.3d 956, 965 (Fed. Cir. 2009). 

Four factors must be considered when determining whether a claim was implicitly denied: (1) The relatedness of the claims; (2) Whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied; (3) The timing of the claims; and (4) Whether the claimant is represented.  Cogburn v. Shinseki, 24 Vet. App. 205, 212-14 (2010).  

The first factor is the relatedness of the claims, meaning the relatedness of the claim explicitly denied and the claim potentially implicitly denied, such that the claimant would receive notice that both claims had been denied when only one was discussed.  Id.  It is important to determine in this regard whether the claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related.  Id. 

The second factor is whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied.  Id.  

The third factor is the timing of the claims, such as whether they were filed simultaneously or separately over the course of months or years.  Id.  This factor supports implicit denial when the claims were filed simultaneously.  Id. at 216.

The fourth factor is whether the claimant is represented by an attorney.  Representation by an attorney tends to support implicit denial with respect to this factor.  Id. at 217.  Conversely, this factor does not support implicit denial if the claimant was not represented, or represented by a Veterans Service Organization (VSO).  

In this case, the Veteran submitted about twenty-eight claims in August 1994, and his claim for "headaches and nausea" due to constant exposure to "JP4 fumes," was listed by him as the same claim, number "26," in the enumeration of disabilities he was claiming.  Thus, implicit denial is strongly supported by the relatedness of the claims and the timing of the claims under the first and third factors.  With respect to the second factor, both the February 1995 rating decision and the Board's October 2007 decision denying headaches did not specifically mention nausea, but only discussed the fact that a chronic headache disorder was not shown during service.  With respect to the fourth factor, the Veteran was unrepresented.  Thus, these factors do not support implicit denial.  Nevertheless, the fact that the claims were so closely related in this case, in fact were listed as the same item and as sharing the same etiology (exposure to jet fuel fumes) by the Veteran in his August 1994 claim, and of course submitted at the same time, greatly outweighs these other two factors.  Thus, the Board finds that the Veteran was on notice that in the denial of headaches, the RO and Board had in fact denied the claim for "headaches and nausea."  See Ingram, 21 Vet. App. at 255; Cogburn, 24 Vet. App. at 212-14.  Thus, the claim for nausea was implicitly denied. 

In the alternative, even if the claim for nausea had not been implicitly denied, it did not equate to a claim for Meniere's disease.  The nausea mentioned in the January 2008 VA treatment record and September 2008 letter by Dr. Beach with respect to Meniere's disease was caused by or closely associated with acute episodes of vertigo.  The Veteran did not claim or report vertigo in August 1994 or prior to January 2008.  Indeed, the November 1994 VA ear disease examination report specifically states that the Veteran denied vertigo.  The Board also notes that the rating criteria for Meniere's syndrome under 38 C.F.R. § 4.86, Diagnostic Code 6205 (2014) do not include nausea, but only refer to hearing impairment, attacks of vertigo, a cerebellar gait, and tinnitus as manifestations on which the evaluation of this disorder is based.  Moreover, no VA or private physician has indicated that nausea by itself is a symptom of Meniere's disease.  Accordingly, the claim for nausea cannot reasonably be construed as a claim for Meniere's disease.  

Finally, there was no other pending claim for symptoms or an unidentified disorder that may reasonably be construed as a claim for Meniere's disease prior to January 23, 2008.  As already noted, he did not submit a claim for vertigo or dizziness prior to January 23, 2008.  Although the Veteran may not have felt well, and submitted claims for sinusitis, shortness of breath, and chest pain, among others in August 1994, all such claims were specifically adjudicated, and none of these symptoms have been attributed to Meniere's disease.  

Accordingly, as the date of claim for Meniere's disease is January 23, 2008, this is the earliest date that may be assigned for the award of service connection.  See 38 C.F.R. § 3.400.  Thus, the appeal of the effective date assigned must be denied as a matter of law, and the benefit-of-the-doubt rule does not apply.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law); see also 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014). 


ORDER

Entitlement to an effective date earlier than January 23, 2008 for the grant of service connection for Meniere's disease is denied. 

The motion to revise or reverse the February 1995 rating decision on the basis of CUE with respect to not considering entitlement to service connection for Meniere's disease is denied. 


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


